Dear Mr. Dogan:
You state that you have requested certain reports of the fire chief of your municipality which are generated "in-house" by your municipal fire department. A fee of $5.00 is assessed for each copy of these reports which reflect information regarding house fires in the municipal area. It is further your opinion that the information should be provided you at no cost, in your official capacity as member of the city council.
We disagree with your contention, based on language contained in LSA-R.S. 44:32(C)(1)(a), which provides, in pertinent part:
       C. (1)(a) For all public records, except public records of state agencies, it shall be the duty of the custodian of such public records to provide copies to persons so requesting.  The custodian may establish and collect reasonable fees for making copies of public records. Copies of records may be furnished without charge or at a reduced charge to indigent citizens of this state. (Emphasis added.)
The law allows the custodian to charge a reasonable fee for providing a copy of a public record to a requestor. Finally, we find no provision which would exempt you from paying this charge based upon the fact that you are a municipal officer; however, you may certainly seek reimbursement from the municipality should the city council determine that this is an appropriate expense.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable Melvin E. Dogan City Alderman 1355 Rosedale Road Port Allen, LA 70767
Date Received:
Date Released
KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL